Citation Nr: 1741494	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-41 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right lower extremity disability, to include peripheral neuropathy.

4.  Entitlement to service connection for a left lower extremity disability, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to report for a scheduled hearing in June 2017, and his request for a hearing is considered as having been withdrawn.

Although the supplemental statement of the case included additional issues on appeal involving restless leg syndrome as secondary to his lower extremity peripheral neuropathy, the Veteran's October 2010 VA Form 9 indicates his desire to limit the issues for appellate review.  Nor did he express any subsequent statements or provide evidence addressing a restless leg syndrome.  In light of the Veteran's expressed desire to limit the issues perfected for appeal and as the restless leg syndrome claims were asserted to be secondary to the peripheral neuropathy issues addressed on appeal, the Board finds he is not prejudiced by action excluding these issues.  Therefore, the issues listed on the title page of this decision are the only matters for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A chronic right ankle disability was not manifest during service; and, the preponderance of the evidence fails to establish a present disability.

2.  A chronic left ankle disability was not manifest during service; and, the preponderance of the evidence fails to establish a present disability.

3.  A chronic right lower extremity disability, to include peripheral neuropathy, was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.

4.  A chronic left lower extremity disability, to include peripheral neuropathy, was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a right lower extremity disability, to include peripheral neuropathy, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a left lower extremity disability, to include peripheral neuropathy, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although a September 2017 appellate brief asserted, in essence, that VA medical opinions in this case "failed to provide a reliable etiology" opinion, the Board finds no merit to the claim.  A review of the appellate record includes opinions finding there was no pathology for present left and ankle disorder diagnoses and that the Veteran's left and right lower extremity peripheral neuropathy was idiopathic.  "Idiopathic" means "of unknown cause or spontaneous origin."  Dorland's Illustrated Medical Dictionary 912 (32d ed. 2012).  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Neither the Veteran nor his representative has raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence (obvious or manifest) establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has ankle and lower extremity disabilities, including peripheral neuropathy, as a result of active service.  In statements provided in support of his claims in June 2007 he reported having sustained injuries to the ankles during basic training when he jumped over a ditch.  He asserted that he did not receive proper treatment at that time, that he had subsequent episodes of pain in service without adequate treatment, and that after service he continued to experience pain in the feet without definitive medical diagnosis.  He stated that recent glucose level studies ruled out diabetes as a cause for his peripheral neuropathy.

Service treatment records show that the Veteran's May 1965 induction examination noted a history of occasional leg cramps.  Clinical evaluation revealed normal lower extremities.  A July 1965 report noted treatment for swollen ankles including wintergreen and ace bandages.  An August 1965 report noted a complaint of pain in the heels and that an examination revealed some soft tissue edema.  The record indicates the treatment plan was a limitation of activities to quarters for one week.  An April 1967 separation examination revealed a normal clinical evaluation of the lower extremities, feet, and neurologic system.  An April 1967 report of medical history noted occasional leg cramps with no sequelae.  The Veteran denied having or having ever had arthritis or rheumatism; bone, joint, or other deformity; lameness; foot trouble; or neuritis.  

In a June 2007 lay statement V.B.M. noted she had corresponded with the Veteran while he was in service and recalled his having written that he sustained injuries to the feet while in basic training.  In a June 2007 statement D.P. noted having known the Veteran for approximately 40 years and having worked together including later in their careers as his supervisor.  He recalled the Veteran having told him that he injured his feet during basic training and that he had tried to give him assignments that did not require him to be on his feet.  In a July 2017 statement the Veteran's spouse noted that she had military service as a medic from 1964 to 1965 and that she had worked as a nurse over the past 35 years.  She reported they had been married for 37 years and that he had always complained of pain and discomfort in his feet.  She recalled that he had seen a podiatrist early in their marriage and after reviewing his service treatment records opined that he did not receive proper medical treatment for foot and ankle injuries sustained during basic training.  She further asserted that his having been sent back into training with swollen and painful feet had caused permanent injury to his feet.

Private treatment reports dated in January 2007 noted the Veteran complained of bilateral foot discomfort for many years dating back to 1965 when he twisted his ankle jumping over a ditch.  The examiner noted his feet and ankles appeared normal without swelling.  He had high aches and good range of motion without instability or areas of swelling, redness, or warmth.  He had burning pain along the plantar aspects of the feet consistent with a bilateral idiopathic peripheral neuritis.  X-ray studies of the feet revealed fairly normal bony joint structures with no real acute or chronic changes.

Private treatment reports dated in February 2008 noted the Veteran complained of burning pain to the bottom of the feet for 40 years.  An April 2008 nerve conduction study revealed a normal study to the right peroneal tibia and sural nerves.  There was no slowing of conduction across the tarsal tunnel. A February 2013 private medical statement noted the Veteran had been examined and treated for peripheral neuropathy.  The examiner stated the service had been provided during the period from November 2012 to January 2013. 

At a VA ankle conditions examination in November 2016, the Veteran reported he sustained sprained ankles during basic training and failed to receive proper treatment.  He complained of worsening heel and ankle pain and flare-ups of pain after standing for extended periods of time.  Physical examination revealed normal initial right and left ankle range of motion.  No pain was noted upon examination.  The examiner found the present examination was within normal limits and that based upon a review of history, physical examination, and medical records there was no pathology to render a diagnosis for a right or left ankle disorder.  . 

On VA peripheral nerve conditions examination in November 2016, the Veteran reported the onset of symptoms in service, including pain, numbness, and tingling to the feet from ankle issues.  The examiner provided diagnoses of idiopathic peripheral neuropathy to the left and right lower extremities with a date of diagnosis in 2016.  The disorders were found to be less likely proximately due to or the result  of service or an ankle condition.  

Based upon the evidence of record, the Board finds that chronic right and left ankle disabilities and chronic right and left lower extremity disabilities, to include peripheral neuropathy, were not manifest during service. The Board further finds that the preponderance of the evidence fails to establish the presence of right or left ankle disabilities and fails to establish that a present right or left lower extremity disability is etiologically related to service.  VA medical opinions obtained in November 2016 VA are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the Veteran's spouse is shown to have some degree of acquired medical expertise based upon her experience as a nurse and former medic, the Board finds her opinions as to his having present lower extremity disabilities that were incurred in or developed as a result of active service warrant a lesser degree of probative weight.  Her statements as to the Veteran having sustained chronic ankle and foot injuries in service with continued pain and discomfort after service are inconsistent with the Veteran's report of medical history and the examination findings upon service separation.   It is additionally significant to note that private treatment reports in January 2007 revealed normal appearing feet and ankles with no real acute or chronic changes upon X-ray examination.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Consideration has also been given to the Veteran's personal assertion that he has present ankle and lower extremity disabilities related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran, V.B.M., and D.P. are competent to report observable symptoms, but there is no indication that they are competent to etiologically link any such symptoms to a current diagnosis.  They are not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates they received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for right and left ankle disabilities and right and left lower extremity disabilities, including peripheral neuropathy, is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right lower extremity disability, to include peripheral neuropathy, is denied.

Entitlement to service connection for a left lower extremity disability, to include peripheral neuropathy, is denied.


____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


